Exhibit 10.3

BEN FRANKLIN FINANCIAL, INC.

EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(OUTSIDE DIRECTORS)

A. STOCK OPTIONS (“Options”) for a total of ___________ shares of Common Stock,
par value $0.01 per share, of Ben Franklin Financial, Inc. (the “Company”) are
hereby granted to ___________________ (the “Participant”). The grant and terms
of the Options shall be subject in all respects to the Ben Franklin Financial,
Inc. Equity Incentive Plan (the “Plan”). The terms of this Stock Option
Agreement are subject to the terms and conditions of the Plan.

B. The Option exercise price of Common Stock is $_________ per share, the Fair
Market Value (as defined in the Plan) of the Common Stock on April 17, 2008, the
date of grant.

C. The Options granted hereunder shall vest in five equal annual installments of
20% per year, with the first installment becoming exercisable on the first
anniversary of the date of grant, or April 17, 2009, and succeeding installments
on each anniversary thereafter through April 17, 2013. The Options granted
hereunder may be exercised for up to ten years from the date of grant, subject
to sub-paragraph D below.

D. Upon the Participant’s Termination of Service (as defined in the Plan) with
the Company or its affiliates, including Ben Franklin Bank of Illinois (the
“Bank”) for any reason other than Disability (as defined in the Plan), death or
Termination for Cause (as defined in the Plan), Options will be exercisable only
as to those Options which have vested at the time of such Termination of Service
and will be exercisable for a period of up to three months following such
Termination of Service. In the event of the Participant’s Retirement (as defined
in the Plan), Options will be exercisable for one year following Termination of
Service. In the event of Termination for Cause, Options that were not exercised
or vested will expire and be forfeited. Upon the Participant’s Termination of
Service with the Bank or the Company due to death or Disability, Options granted
hereunder, whether or not exercisable at such time, will become exercisable by
the Participant (or his/her legal representative or beneficiary) for one year
following the date of Termination of Service. In no event will the period of
exercise extend beyond the expiration of the original Option term. In the event
of a Change in Control (as defined in the Plan,) Options will continue to be
exercisable for the remainder of their term, whether or not the Participant’s
service is terminated, and any performance or service measure attached to an
award will be deemed satisfied as of the date of the Change in Control. In the
event of Termination of Service following a Change in control, all Options held
by the Participant will become fully exercisable.

E. Options may not be exercised if the issuance of shares of Common Stock of the
Company upon such exercise would constitute a violation of any applicable
federal or state securities or other law or regulation. The Participant, as a
condition to exercise of the Options, shall represent to the Company that the
shares of Common Stock of the Company that he acquires pursuant to such exercise
are being acquired by such Participant for investment and not with a present
view to distribution or resale, unless counsel for the Company is then of the
opinion that such a representation is not required under the Securities Act of
1933 or any other applicable law, regulation, or rule of any governmental
agency.

F. Options granted to the Participant may not be transferred in any manner
otherwise than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order, provided that the Committee may, in its
discretion, permit the transfer of Options, provided that such



--------------------------------------------------------------------------------

transfers are limited to Immediate Family Members (as defined in the Plan),
trusts and partnerships established for the primary benefit of such family
members or to charitable organizations, and provided that such transfers are not
made for consideration to the Participant.

G. A copy of the Plan is enclosed and your attention is invited to all the
provisions of the Plan. You will observe that you are not required to exercise
the Options as to any particular number or shares at one time, but the Options
must be exercised, if at all and to the extent exercised, by no later than ten
years and one day from the date of grant. The Options may be exercised during
such term only in accordance with the terms of the Plan. In the event of any
inconsistency between this Stock Option Agreement and the Plan, the terms of the
Plan will control.

H. All exercises of the Options must be made by executing and returning the
Notice of Exercise of Stock Options attached hereto as Exhibit A, and upon
receipt of any shares of Common Stock upon the exercise of any Options, the
recipient shall complete and return to the Company the Acknowledgment of Receipt
of Stock Option Shares attached hereto as Exhibit B.

I. All awards made pursuant to the terms of the Plan shall, to the extent
necessary to comply with Section 409A of the Internal Revenue Code, and the
regulations and other authority promulgated thereunder by the Treasury
Department, be deemed to be made in compliance therewith from the date of grant
and any provision inconsistent therewith shall be retroactively modified or
stricken, if necessary, to maintain compliance with Section 409A.

 

Date: __________________     ATTEST:   BEN FRANKLIN FINANCIAL, INC. By:  

 

  By:  

 

 

2



--------------------------------------------------------------------------------

The Participant acknowledges receipt of a copy of the Ben Franklin Financial,
Inc. Equity Incentive Plan and represents that he is familiar with the terms and
provisions thereof. The Participant hereby accepts the Options subject to all
the terms and provisions of such Plan. The Participant hereby agrees to accept
as binding, conclusive, and final all decisions and interpretations of the
Committee established to administer such Plan upon any questions arising under
such plan.

 

Date: __________________        

 

  Participant’s Name (Print)  

 

  Participant’s Signature

 



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTIONS

(BY OUTSIDE DIRECTORS)

I hereby exercise the stock option (the “Option”) granted to me by Ben Franklin
Financial, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the Ben
Franklin Financial, Inc. Equity Incentive Plan (the “Plan”) referred to therein,
and notify you of my desire to purchase __________________ shares of common
stock of the Company (“Common Stock”) for a purchase price of $_________ per
share.

Enclosed please find (check one):

 

  ___ Cash, personal, certified or cashier’s check in the sum of $_______ in
full payment of the purchase price.

 

  ___ Stock of the Company with a fair market value of $______ in full payment
of the purchase price.*

 

  ___ Personal, certified or cashier’s check in the sum of $_______ and stock of
the Company with a fair market value of $            , in full payment of the
purchase price.*

 

  ___ Please sell ______ Shares from my Option Shares through a broker in
full/partial payment of the purchase price.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.

I hereby represent that it is my intention to acquire these shares for the
following purpose:

 

  ___ investment

 

  ___ resale or distribution

Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.

 

Date: ____________, _____.  

 

      Participant’s signature  

 

* If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

 



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGMENT OF RECEIPT OF STOCK OPTION SHARES

I hereby acknowledge the delivery to me by Ben Franklin Financial, Inc. (the
“Company”) or its affiliate on ______________________________________, of stock
certificates for ____________________shares of common stock of the Company
purchased by me pursuant to the terms and conditions of the Stock Option
Agreement and the Ben Franklin Financial, Inc. Equity Incentive Plan, as
applicable, which shares were transferred to me on the Company’s stock record
books on ____________________.

 

Date:                             

 

  Participant’s signature